

115 HR 399 IH: Stop Subsidizing Multimillion Dollar Corporate Bonuses Act
U.S. House of Representatives
2017-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 399IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2017Mr. Doggett (for himself, Mr. Beyer, Mr. Brady of Pennsylvania, Ms. Brownley of California, Mr. Cicilline, Mr. Conyers, Mr. Cummings, Mr. DeFazio, Ms. DeLauro, Mr. Ellison, Mr. Gallego, Mr. Garamendi, Mr. Grijalva, Mr. Hastings, Mr. Higgins of New York, Mr. Langevin, Ms. Lee, Mr. Ted Lieu of California, Mr. Lipinski, Mr. Loebsack, Mr. Lowenthal, Mr. Sean Patrick Maloney of New York, Mr. McGovern, Ms. Moore, Mrs. Napolitano, Ms. Norton, Mr. Payne, Mr. Pocan, Mr. Price of North Carolina, Ms. Roybal-Allard, Ms. Schakowsky, Mr. Serrano, Ms. Slaughter, Mr. Tonko, Ms. Tsongas, Ms. Velázquez, Mr. Visclosky, Mrs. Watson Coleman, Mr. Yarmuth, Mr. Raskin, Ms. Kaptur, Mr. DeSaulnier, and Mr. Huffman) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to expand the denial of deduction for certain excessive
			 employee remuneration, and for other purposes.
	
 1.Short titleThis Act may be cited as the Stop Subsidizing Multimillion Dollar Corporate Bonuses Act. 2.Expansion of denial of deduction for certain excessive employee remuneration (a)Application to all current and former employees (1)In generalSection 162(m) of the Internal Revenue Code of 1986 is amended—
 (A)by striking covered employee each place it appears in paragraphs (1) and (4) and inserting covered individual, and (B)by striking such employee each place it appears in subparagraphs (A) and (G) of paragraph (4) and inserting such individual.
 (2)Covered individualParagraph (3) of section 162(m) of such Code is amended to read as follows:  (3)Covered individualFor purposes of this subsection, the term covered individual means any individual who is an officer, director, or employee of the taxpayer or a former officer, director, or employee of the taxpayer..
				(3)Conforming amendments
 (A)Section 48D(b)(3)(A) of such Code is amended by inserting (as in effect for taxable years beginning before January 1, 2018) after section 162(m)(3). (B)Section 409A(b)(3)(D)(ii) of such Code is amended by inserting (as in effect for taxable years beginning before January 1, 2018) after section 162(m)(3).
					(b)Expansion of applicable employee remuneration
				(1)Elimination of exception for commission-based pay
 (A)In generalParagraph (4) of section 162(m) of such Code, as amended by subsection (a), is amended by striking subparagraph (B) and by redesignating subparagraphs (C) through (G) as subparagraphs (B) through (F), respectively.
					(B)Conforming amendments
 (i)Section 162(m)(5) of such Code is amended— (I)by striking subparagraphs (B), (C), and (D) thereof in subparagraph (E) and inserting subparagraphs (B) and (C) thereof, and
 (II)by striking subparagraphs (F) and (G) in subparagraph (G) and inserting subparagraphs (E) and (F). (ii)Section 162(m)(6) of such Code is amended—
 (I)by striking subparagraphs (B), (C), and (D) thereof in subparagraph (D) and inserting subparagraphs (B) and (C) thereof, and (II)by striking subparagraphs (F) and (G) in subparagraph (G) and inserting subparagraphs (E) and (F).
							(2)Inclusion of performance-based compensation
 (A)In generalParagraph (4) of section 162(m) of the Internal Revenue Code of 1986, as amended by subsection (a) and paragraph (1) of this subsection, is amended by striking subparagraph (B) and redesignating subparagraphs (C) through (F) as subparagraphs (B) through (E), respectively.
					(B)Conforming amendments
 (i)Section 162(m)(5) of such Code, as amended by paragraph (1), is amended— (I)by striking subparagraphs (B) and (C) thereof in subparagraph (E) and inserting subparagraph (B) thereof, and
 (II)by striking subparagraphs (E) and (F) in subparagraph (G) and inserting subparagraphs (D) and (E). (ii)Section 162(m)(6) of such Code, as amended by paragraph (1), is amended—
 (I)by striking subparagraphs (B) and (C) thereof in subparagraph (D) and inserting subparagraph (B) thereof, and (II)by striking subparagraphs (E) and (F) in subparagraph (G) and inserting subparagraphs (D) and (E).
 (c)Expansion of applicable employerParagraph (2) of section 162(m) of the Internal Revenue Code of 1986 is amended to read as follows:  (2)Publicly held corporationFor purposes of this subsection, the term publicly held corporation means any corporation which is an issuer (as defined in section 3 of the Securities Exchange Act of 1934 (15 U.S.C. 78c))—
 (A)the securities of which are registered under section 12 of such Act (15 U.S.C. 78l), or (B)that is required to file reports under section 15(d) of such Act (15 U.S.C. 780(d))..
			(d)Regulatory authority
 (1)In generalSection 162(m) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
					
 (7)RegulationsThe Secretary may prescribe such guidance, rules, or regulations, including with respect to reporting, as are necessary to carry out the purposes of this subsection..
 (2)Conforming amendmentParagraph (6) of section 162(m) of such Code is amended by striking subparagraph (H). (e)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017.
			